Citation Nr: 1545780	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from August 1963 to August 1966.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2007.

2.  The cause of the Veteran's death, as shown on the death certificate, was pulmonary arrest due to multiple myeloma.

3.  At the time of his death, service connection was not in effect for any disabilities.

4.  The Veteran was not exposed to herbicide agents during military service.

5.  Multiple myeloma did not manifest during service and is not shown to be causally related to service.


CONCLUSIONS OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

Prior to initial adjudication of the claim, a letter dated in March 2011 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records, service personnel records, and private treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  A medical opinion was obtained from a Veterans Health Administration (VHA) physician in July 2015.  The physician provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the duties to notify and assist have been fulfilled and no further action is necessary under the mandate of the VCAA.

II.  Cause of Death

In this case, the appellant seeks to establish service connection for the cause of the Veteran's death.  The Veteran died on December [redacted], 2007 of pulmonary arrest due to multiple myeloma.  Service connection was not in effect for any disabilities during the Veteran's lifetime 

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110  and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015). 

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2015).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.   Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The appellant asserts that the Veteran's death should be service connected because he was exposed to Agent Orange while serving along the Demilitarized Zone (DMZ) in Korea.  A veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period in the 1960's and 1970's, or along the DMZ in Korea between 1968 and 1971.  Multiple myeloma is among the diseases for which service connection is presumed due to such exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In this case, the Veteran was a guard along the DMZ in Korea from January 1964 to June 1964.  Thus, it cannot be presumed that he was exposed to herbicide agents in Korea because of his dates of service.  Furthermore, the Veteran did not serve in Vietnam.  Thus, it cannot be presumed that he was exposed to herbicide agents in service.  Furthermore, in June 2011 the Joint Personnel Records Center indicated that there was no record of the Veteran being exposed to herbicides.  Therefore, the Board finds that the record does not show that the Veteran was exposed to herbicides during service.

The service treatment records do not show any complaints, diagnoses or treatment related to multiple myeloma.  The appellant wrote in her February 2011 claim that the Veteran's physician, Dr. Carey, informed her that at the time of his death cancer had been incubating for at least 30 years before an automobile accident caused several bones to break, which caused the cancer to spread throughout the body. 

Dr. David Hocker, a private primary care physician, wrote in March 2011 that the Veteran died from a complication related to or associated with multiple myeloma.  The Veteran told Dr. Hocker that he had been exposed to Agent Orange while serving on the DMZ in Korea from 1964 to 1966.  Dr. Hocker did not offer an opinion as to whether the Veteran's multiple myeloma was related to service.  The treatment records from Dr. Hocker indicate that the Veteran was in a motor vehicle accident in November 2006.

Treatment records from Northeast Georgia Medical Center show that in April 2007 the Veteran was diagnosed with multiple myeloma after presenting with acute renal failure, congestive heart failure, and hypercalcemia.  The treatment records from Northeast Georgia Medical Center, Dr. Hocker, and Dr. Timothy Carey do not contain an opinion on the etiology of multiple myeloma.

The appellant wrote on her August 2011 Notice of Disagreement that the Veteran told her that DDT was sprayed when he was in Korea.  She wrote on her March 2013 VA Form 9, Substantive Appeal to the Board of Veterans' Appeals, that the Veteran told her that even though he was in Korea before Agent Orange was used there, he was sprayed with another herbicide that doctors state causes multiple myeloma and that there were letters sent to VA stating this.

In a July 2015 opinion, a VHA physician opined that it was not likely that myeloma was present for 30 years because even with the best treatment, the median life expectancy for a patient with myeloma is seven to 10 years.  While the physician felt that myeloma could have existed prior to the 2006 automobile accident in a "smouldering" or monoclonal paraprotein phase, this is the equivalent of a "may or may not" opinion and is not sufficient for a finding that the myeloma existed since service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).   Furthermore, the opinion, as discussed above, indicates that the physician believes it is not likely that the onset of myeloma was during military service, and probative value can be given to the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  The physician's opinions regarding ionizing radiation and herbicide exposure are not probative since the record does not show such exposure.

The appellant reported that Dr. Carey informed her that the cancer had been incubating for at least 30 years before it spread due to broken bones from a motor vehicle accident.  The Board notes that she is competent to report was Dr. Carey told her.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (a lay person is competent to report a contemporary diagnosis); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, probative value cannot be given to Dr. Carey's opinion because it does not include rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124. 

While the appellant argued that multiple myeloma is related to service, she is not competent to make such a determination.  Her statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  As discussed above, there are no competent and probative opinions of record indicating that there is a connection between the cause of death and the Veteran's active service.

Although the Board is sympathetic to the appellant's claim, since the evidence preponderates against the claim of service connection for the cause of death, the benefit-of-the-doubt doctrine is inapplicable, and the claim musts be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


